DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“actuating assembly for translating” in claim 13.  The specification discloses that corresponding includes “extremely fast robotic components for translating the die”.
“control unit for controlling the actuating assembly” in claim 13, which is disclosed as being computers and microcontrollers.  The specification discloses that “The control unit may be embodied by or may comprise known suitable means for said purpose, such as computers and microcontrollers, and it may also be coupled to further control units controlling other aspects of the composite structure manufacturing process in order to integrate the laying die according to the invention into an integrated and automated manufacturing environment.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

The term gas supply means is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  This term has been interpreted as “individual or common supply means for pressurized gas”, including structures such as “two supply pipes 14, through which positively pressurized gas is supplied to the laying die 10 from external gas supply means.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "if applicable" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (“at least one second longitudinal pathway wherein each module is individually sealed”) are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 9 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20140062112 A1) in view of Coquel (EP 2796263 A2).
As to claim 1, Cho discloses a laying die for picking up and laying (“vacuum gripping device 100”) of substrates (“objects”) by means of pressurized gas (See Figures 3-5 and paragraphs 0030-44, reciting “compressed air”), comprising: 

a carrier body (“suction pad part 30”); 
wherein the carrier body comprises a plurality of passages (see paragraph 0039, disclosing “the suction pad part 30 includes a lower plate 33 having a plurality of suction holes 32”) enabling a gas flow between the attaching element and the lower side of the carrier body opposed to the attaching element; 
wherein the attaching element houses a flow path (see Figure 5, extending from inlet 14 to outlet 13) arranged to receive pressurized gas from the inlet port (inlet 14) and a longitudinal pathway (see marked up Figure 5) extending from the lower side of the attaching element towards the upper side of the attaching element; 
wherein the flow path discharges into the longitudinal pathway at a junction section (at suction throat 11); and the junction section is arranged such that pressurized gas discharging into the longitudinal pathway creates a negative pressure (“suction”) in the longitudinal pathway on the lower side of the attaching element and comprises a curved deflection surface curved (see marked up figure 5) towards the upper side of the attaching element (gripper body 10)).

    PNG
    media_image1.png
    517
    787
    media_image1.png
    Greyscale


Cho does not disclose that the carrier body is made from an elastically deformable material and attached on the lower side of the attaching element.
Coquel discloses that it is known for the carrier body is made from an elastically deformable material and attached on the lower side of the attaching element.  See paragraph 0026, disclosing that “Preferably, the carrier body is formed with a foamed material, in particular with a foamed plastic, in particular with polyurethane foam, or is formed with silicon”.   Paragraphs 0027-28 discloses that “In a preferred embodiment the distribution plate comprises an elastically deformable film, in particular a silicon film, which comprises evenly distributed holes, the distribution plate in particular comprising a heating element.  Providing an elastically deformable film silicon mats preferably improves the overall deformability of the laying die and therefore enables larger deformation of the substrates. The preferred even distribution of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the carrier body is made from an elastically deformable material and attached on the lower side of the attaching element as taught by Coquel in order to improve the overall deformability of the laying die and therefore enables larger deformation of the substrates, which Coquel discloses enables a preferred evenly distribution of vacuum or pressurized gas at the engagement surface of the laying die.”

As to claim 2, Cho discloses that a single junction section is provided which constitutes the only orifice in the circumferential wall of the longitudinal pathway.  See suction throat 11.

As to claim 3, Cho discloses that the attaching element comprises an upper part and a lower part which are sealingly joined, wherein the flow path and/or the longitudinal pathway and/or the junction section is/are at least partially formed by matching recesses in the upper and lower parts.  See marked up Figure 5 below. 

    PNG
    media_image2.png
    517
    787
    media_image2.png
    Greyscale

In any event, making parts separable or integral is obvious, as are changes in size and shape.  MPEP 2144.04.  This case, modifying attaching element such that the attaching element comprises an upper part and a lower part which are sealingly joined, wherein the flow path and/or the longitudinal pathway and/or the junction section is/are at least partially formed by matching recesses in the upper and lower parts would be an example of making parts integral and/or separable and obvious changes in size and shape under MPEP 2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the attaching element comprises an upper part and a lower part which are sealingly joined, wherein the flow path and/or the longitudinal pathway and/or the junction section is/are at least partially formed by matching recesses in the upper and lower parts as an example of making parts integral and/or separable and obvious changes in size and shape under MPEP 2144.04.

As to claim 4, Cho does not disclose that that the circumferential wall of the longitudinal pathway has a substantially circular cross section at least in sections.
However, Cho makes obvious that the circumferential wall of the longitudinal pathway has a substantially circular cross section at least in sections because the shape of the inlet to the longitudinal pathway is circular.  See marked up Figure 3 below, showing that the shape of the inlet to the longitudinal pathway is circular.  Given that the inlet is circular, it would have been obvious to one of ordinary skill to consider using the same shape and thus choosing a shape such that the circumferential wall of the longitudinal pathway has a substantially circular cross section at least in sections.  Additionally, changes in size and shape is obvious.  MPEP 2144.04.  

    PNG
    media_image3.png
    428
    709
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the circumferential wall of the longitudinal pathway has a 

As to claim 5, Cho disclose that the deflection surface extends around substantially the entire circumference of the longitudinal pathway.  See paragraph 0019, disclosing “a ring-shaped air guide”  See also paragraph 0035, disclosing “The air guide 20 is a ring-shaped unit that has a center through hole 21 in the center, and is placed in a way such that the air guide can realize a corresponding relationship with both the supply line and the discharge line of the gripper body 10.”

As to claim 7, Cho discloses that the attaching element further comprises a second longitudinal pathway which is arranged such that positively pressurized gas can be supplied to the lower side of the attaching element.  See marked up figure 4, below.

    PNG
    media_image4.png
    397
    737
    media_image4.png
    Greyscale


As to claim 9, Cho does not disclose wherein the attaching element comprises at least two modules each comprising at least one flow path, at least one longitudinal pathway and, if applicable, at least one second longitudinal pathway, wherein each module is individually sealed.
However, duplication of parts is obvious.  MPEP 2144.04.  This case, modifying the attaching element such that the attaching element comprises at least two modules each comprising at least one flow path, at least one longitudinal pathway and, if applicable, at least one second longitudinal pathway, wherein each module is individually sealed would be an example of duplication of parts under MPEP 2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that wherein the attaching element comprises at least two modules each comprising at least one flow path, at least one longitudinal pathway and, if applicable, at least one second longitudinal pathway, wherein each module is individually sealed as an example of duplication of parts under MPEP 2144.04.

As to claim 10, Cho does not disclose at least one outer surface of the carrier body and/or at least one wall surface of the passages is coated in a gastight manner.
However, Coquel discloses at least one outer surface of the carrier body and/or at least one wall surface of the passages is coated in a gastight manner.  See paragraph 0088-90, disclosing “To provide an effective gas flow through the laying die 12, wall surfaces 52 of the breakthroughs 34 comprise at least partially air-tight seals 54. Also the carrier body surfaces 56 can be provided with these air-tight seals 54.  The air-tight seals 54 can be formed by a glue-film 58 or by a silicon film 60.  Fig. 7 shows the assembly of the attaching element 22 and the carrier 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that at least one outer surface of the carrier body and/or at least one wall surface of the passages is coated in a gastight manner as disclosed by Coquel in order to provide an effective gas flow through the laying die.

As to claim 11, Cho does not disclose wherein the lower side of the attaching element comprises an outer section defining its circumference and arranged to permit gastight attachment of the carrier body thereto and a central section recessed towards the upper side of the attaching element.
However, Coquel discloses that the lower side of the attaching element comprises an outer section defining its circumference and arranged to permit gastight attachment of the carrier body thereto and a central section recessed towards the upper side of the attaching element.  See paragraph 0088-90, disclosing “To provide an effective gas flow through the laying die 12, wall surfaces 52 of the breakthroughs 34 comprise at least partially air-tight seals 54. Also the carrier body surfaces 56 can be provided with these air-tight seals 54.  The air-tight seals 54 can be formed by a glue-film 58 or by a silicon film 60.  Fig. 7 shows the assembly of the attaching element 22 and the carrier body 24 comprising the slits 36 to form an upper part 62 of the laying die 12, wherein this upper part 62 also comprises an evenly distributed stiffness.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that that the lower side of the attaching element comprises an outer section defining its circumference and arranged to permit gastight attachment of the carrier body thereto 

As to claim 12, Cho discloses a laying assembly for picking up and laying of substrates, comprising a laying die (“vacuum gripping device 100”) and a gas supply means (see paragraph 0031, disclosing “a supply line for supplying compressed air and a discharge line for discharging compressed air”) for supplying positively pressurized gas, 
wherein the laying die for picking up and laying (“vacuum gripping device 100”) of substrates (“objects”) by means of pressurized gas (See Figures 3-5 and paragraphs 0030-44, reciting “compressed air”), comprising: 
an attaching element (“gripper body 10”) having an upper side and a lower side and comprising an inlet port (“inlet 14”) for receiving positively pressurized gas and an outlet port (“outlet 13”); and 
a carrier body (“suction pad part 30”); 
wherein the carrier body comprises a plurality of passages (see paragraph 0039, disclosing “the suction pad part 30 includes a lower plate 33 having a plurality of suction holes 32”) enabling a gas flow between the attaching element and the lower side of the carrier body opposed to the attaching element; 
wherein the attaching element houses a flow path (see Figure 5, extending from inlet 14 to outlet 13) arranged to receive pressurized gas from the inlet port (inlet 14) and a longitudinal pathway (see marked up Figure 5) extending from the lower side of the attaching element towards the upper side of the attaching element; 


    PNG
    media_image1.png
    517
    787
    media_image1.png
    Greyscale


Cho does not disclose that the carrier body is made from an elastically deformable material and attached on the lower side of the attaching element.
Coquel discloses that it is known for the carrier body is made from an elastically deformable material and attached on the lower side of the attaching element.  See paragraph 0026, disclosing that “Preferably, the carrier body is formed with a foamed material, in particular with a foamed plastic, in particular with polyurethane foam, or is formed with silicon”.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the carrier body is made from an elastically deformable material and attached on the lower side of the attaching element as taught by Coquel in order to improve the overall deformability of the laying die and therefore enables larger deformation of the substrates, which Coquel discloses enables a preferred evenly distribution of vacuum or pressurized gas at the engagement surface of the laying die.”


As to claim 13, Cho and Coquel as applied above makes obvious a laying device for picking up and laying of substrates, comprising a laying assembly according to claim 12.  See the rejection of claim 12 above, which is incorporated herein.
Cho does not disclose the additional limitations of an actuating assembly for translating and rotating the laying die and a control unit for controlling the actuating assembly and the gas supply means.
However, Coquel discloses and makes obvious the additional limitations of an actuating assembly for translating and rotating the laying die and a control unit for controlling the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize an actuating assembly for translating and rotating the laying die and a control unit for controlling the actuating assembly and the gas supply means in order to properly move the laying die in two spatial directions x, y and to rotate the laying die around axis y as taught by Coquel.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20140062112 A1) and Coquel (EP 2796263 A2). as applied to claims 1-5, 7, 9 and 10-13 above, and further in view of Kiyoyuki (JP H10-167470 A).

As to claim 6, Cho does not disclose that both the inlet port and the outlet port are disposed on the upper side of the attaching element.


    PNG
    media_image5.png
    247
    511
    media_image5.png
    Greyscale

The translation of Kiyoyuki teaches that “With respect to the positions of the fluid suction port and the fluid ejection port inside the chuck head, as illustrated in FIGS. 1 and 3, the fluid suction port may be provided concentrically around the fluid suction port. Alternatively, conversely, a fluid suction port may be provided around the fluid ejection port.  Further, the number thereof may be such that the force applied to the held body is balanced.”  The  translation also teaches that “the present invention solves the above-mentioned problems of the prior art, stabilizes the chucking force, reduces the disturbance due to the initial jet, and suppresses the deterioration of the working environment. It is an object of the present invention to provide a new method and a device therefor that enable non-contact holding and movement of a body.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that both the inlet port and the outlet port are disposed on the upper side of the attaching element in order to stabilize the chucking force, reduce the disturbance due to the initial jet, and suppress the deterioration of the working environment as taught by Kiyoyuki.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20140062112 A1) and Coquel (EP 2796263 A2). as applied to claims 1-5, 7, 9 and 10-13 above, and further in view of Reinhold (US 20200039092 A1)
As to claim 8, Cho does not disclose further comprising at least one controlled valve assembly and the flow path and the second longitudinal pathway are arranged to be selectively supplied with pressurized gas from a single inlet port using said valve assembly.
However, Reinhold discloses a controlled valve assembly and makes obvious the full limitation of further comprising at least one controlled valve assembly (switchable valve device 19) and the flow path and the second longitudinal pathway are arranged to be selectively supplied with pressurized gas from a single inlet port using said valve assembly.  See paragraph 0067, disclosing “The end effector arrangement 1 or the manipulator 3, in particular the end effector 2, can have a switchable valve device 19 for connecting the gripper devices 6 to a supply source 20.  The valve device 19 can have a plurality of valves.”  See also paragraph 0070, teaching “It can be the case that a plurality of gripper devices 6 can be connected to the supply source 20 in a group by means of the valve device 19.  In this case, the control 4 is provided to switch the valve device 19.  In this case, this also controls the actuating arrangement 13.  Moreover, the control 4 can also control the manipulator 3.”

Claim 13 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20140062112 A1) and Coquel (EP 2796263 A2). as applied to claims 1-5, 7, 9 and 10-13 above, and further in view of Reinhold (US 20200039092 A1).


Cho does not disclose the additional limitations of an actuating assembly for translating and rotating the laying die and a control unit for controlling the actuating assembly and the gas supply means.
However, Coquel discloses and makes obvious the additional limitations of an actuating assembly for translating and rotating the laying die and a control unit for controlling the actuating assembly and the gas supply means.  See paragraphs 0066-67, disclosing “Fig. 1 shows a laying device 10 for laying of fiber pieces, the device 10 comprising a laying die 12, the laying device 10 being able to moving the laying die 12 in two spatial directions x, y and to rotate the laying die 12 around axis y. Further, the laying device 10 is able to pivot the laying die 12 around axis z.  To be able to move, rotate and pivot the laying die 12 the laying device 10 comprises a robot arm 14. Further, a control device 16 is provided to control the robot arm 14. The control device 16 comprises a storage device 18 in which predetermined values of the position, orientation and/or camber of the fiber pieces to be attained are stored. The storage device 18 is communicating with an activation device 20 which activates the robot arm 14 according to the values to be attained.”.
Additionally, Reinhold discloses a control unit for controlling the gas supply means.   See paragraph 0067, disclosing “The end effector arrangement 1 or the manipulator 3, in particular the end effector 2, can have a switchable valve device 19 for connecting the gripper devices 6 to a supply source 20.  The valve device 19 can have a plurality of valves.”  See also paragraph 0070, teaching “It can be the case that a plurality of gripper devices 6 can be connected to the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize an actuating assembly for translating and rotating the laying die and a control unit for controlling the actuating assembly and the gas supply means in order to properly move the laying die in two spatial directions x, y and to rotate the laying die around axis y as taught by Coquel and to enable switching of the valve device for gas supply control as taught by Reinhold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK